ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM*
hThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent failed to return an unearned fee and failed to properly withdraw from the representation of a client. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Jarvis M. Antwine, Louisiana Bar Roll number 22922, be publicly reprimanded. It is further ordered that respondent attend and successfully complete the Louisiana State Bar Association’s Ethics School.
IT IS FURTHER ORDERED that respondent shall make restitution to Anthony Green of the sum of $2,500.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.